Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 23 September 2020. Claims 1-29 are currently pending and have been examined.

Claim Objections
Claim 16 is objected to because of the following informalities: “further are further” in line 1 appears to be a typographical error of “are further”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 18, 21, 25-26, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-9 recite “The system” in their respective first lines. There is insufficient antecedent basis for this limitation in the claims because they depend on a method claim (claim 1) not on a system claim. For the purposes of examination, it will be interpreted as “The method.” Appropriate correction is required.
Claims 2, 4, 6, and 8 recite the limitation " the one or more processors." There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, it will be interpreted as “one or more processors.” Claims 3 and 7 inherit this deficiency. Appropriate correction is required.
Claim 8 recites the limitation "a user’s medical history" in 2.  It is unclear if this is the same or a different user. For the purposes of examination, it will be interpreted as “the user’s medical history.” Appropriate correction is required.
Claims 9 and 18 recite the limitation "the second user.” There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, it will be interpreted as “the user.” Appropriate correction is required.
Claim 9, 18, and 21 recites the limitation "the original location.”  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, it will be interpreted as “an original location.” Appropriate correction is required.
Claims 25 and 28 recite the limitation "the audience profile.” There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, it will be interpreted as “an audience profile.” Appropriate correction is required.
Claims 26 and 29 recite the limitation “the health profile.” There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, it will be interpreted as “a health profile.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-29 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
receiving location and speed digital data …; 
determining … the user is stationary for a predetermined amount of time based upon the received location and speed digital data; 
identifying a location attribute for the location … of the user based upon the received location and speed digital data; 
associating the location attribute with the user; 
aggregating a plurality of location attributes associated with the user; and 
determining the user's health wellness based on the aggregated location attributes for the user.
Therefore, the claim as a whole is directed to “tracking a user’s movement for health and wellness” which is an abstract idea because it is a method of organizing human activity. “Tracking a user’s movement for health and wellness” is considered to be a method of organizing human activity because it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
a mobile device of a user.
This additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). According to the MPEP, this additional element is not enough to make the claims amount to significantly more than the abstract idea. Accordingly, claim 1 is ineligible.

Dependent claims 5-7 merely further limit the abstract idea of claim 1 discussed above and are thereby considered to be ineligible because they provide no further additional elements to consider under the analysis.
Dependent claims 2-4 and 8-9  further recite additional elements that merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 2-4 and 8-9 are ineligible.
Claims 10-18 are parallel in nature to claims 1-9. Accordingly claims 10-18 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
Claims 19-22 and 23-29 merely further limit the abstract idea of claims 1-9 as discussed above, by clustering multiple users together based on the location data (claims 19-22) and by including the user of an audience profile (claims 23-29). Therefore, claims 19-22 and 23-29 are thereby considered to be ineligible because they provide no further additional elements to consider under the analysis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-14, 18, 23-24, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frieder et. al (U.S. 2017/0027529), hereinafter “Frieder.”

Regarding claim 1, Frieder discloses a computer method for determining health wellness of a user, comprising:
receiving location and speed digital data from a mobile device of a user (See Frieder [0131] the system collects speed and location data for the user. See also [0053] the system is performed using a mobile device.); 
determining the mobile device of the user is stationary for a predetermined amount of time based upon the received location and speed digital data (See Frieder [0131] the collected information includes duration of travel and movement. This is understood to also include duration of lack of travel and movement. See also [0094].); 
identifying a location attribute for the location of mobile device of the user based upon the received location and speed digital data (See Frieder [0092] location attribute is understood to include whether the location is already stored in the device and the rate of travel.); 
associating the location attribute with the user (See Frieder [0088] the method described in this paragraph and Fig. 4 associates the location data with the user of the mobile device that is providing the data.); 
aggregating a plurality of location attributes associated with the user (See Frieder [0021] the data is aggregated. See also [0125]-[0128].); and 
determining the user's health wellness based on the aggregated location attributes for the user (See Frieder [0049] the system uses the learned patterns to analyze and detect behavior patterns that correlate to a potential health or medical concern. See also [0050].).

Regarding claim 2, Frieder discloses the method of claim 1 as discussed above. Frieder further discloses a method, wherein:
one or more processors further cause a monitor to display the user's heath wellness (See Frieder [0163] the warning concerning the health condition can be sent to the user or a health practitioner. See also [0189].).

Regarding claim 3, Frieder discloses the method of claim 2 as discussed above. Frieder further discloses a method, wherein:
the monitor is the user's mobile device' screen (See Frieder [0163] the warning concerning the health condition can be sent to the user or a health practitioner. See also [0189].).

Regarding claim 4, Frieder discloses the method of claim 1 as discussed above. Frieder further discloses a method, wherein:
one or more processors further transmit the user's health wellness to a second user's system (See Frieder [0163] the warning concerning the health condition can be sent to the user or a health practitioner. See also [0189].).

Regarding claim 5, Frieder discloses the method of claim 1 as discussed above. Frieder further discloses a method, wherein:
the second user is the user's doctor (See Frieder [0163] the warning concerning the health condition can be sent to the user or a health practitioner. See also [0189].).

Regarding claim 6, Frieder discloses the method of claim 1 as discussed above. Frieder further discloses a method, wherein:
one or more processors further determine suggested activities to improve the user's health wellness based on the aggregated location attributes for the user (See Frieder [0162] by notifying users based on the specific activities, the system is understood to be suggesting those activities to improve the user’s health.).

Regarding claim 9, Frieder discloses the method of claim 1 as discussed above. Frieder further discloses a method, wherein:
determining the mobile device of the user is stationary for a predetermined amount of time involves receiving location data periodically from the mobile device of the user (See Frieder [0102] periodic checking of the device location. See also [0089].) to determine if the mobile device was located beyond a predetermined distance from the original location during the predetermined amount of time (See Frieder [0094] the system determines when the device is stationary by determining if the same location is detected for a sufficient duration of time.).

Regarding claim 10, Frieder discloses a system comprising:
one or more memory devices storing programing instructions (See Frieder [0053].); 
one or more processors configured to execute the program instructions (See Frieder [0053].) wherein said processor upon execution of the instructions is configured to: 
receive location and speed digital data from a mobile device of a user (See Frieder [0131] the system collects speed and location data for the user. See also [0053] the system is performed using a mobile device.); 
determine the mobile device of the user is stationary for a predetermined amount of time based upon the received location and speed digital data (See Frieder [0131] the collected information includes duration of travel and movement. This is understood to also include duration of lack of travel and movement. See also [0094].); 
identify a location attribute for the location of mobile device of the user based upon the received location and speed digital data (See Frieder [0092] location attribute is understood to include whether the location is already stored in the device and the rate of travel.); 
associate the location attribute with the user (See Frieder [0088] the method described in this paragraph and Fig. 4 associates the location data with the user of the mobile device that is providing the data.); 
aggregate a plurality of location attributes associated with the user (See Frieder [0021] the data is aggregated. See also [0125]-[0128].); and 
determine the user's health wellness based on the aggregated location attributes for the user (See Frieder [0049] the system uses the learned patterns to analyze and detect behavior patterns that correlate to a potential health or medical concern. See also [0050].).

Regarding claim 11, Frieder discloses the system of claim 10 as discussed above. Frieder further discloses a system, wherein:
the one or more processors further cause a monitor to display the determined user's heath wellness (See Frieder [0163] the warning concerning the health condition can be sent to the user or a health practitioner. See also [0189].).

Regarding claim 12, Frieder discloses the system of claim 11 as discussed above. Frieder further discloses a system, wherein:
the monitor is the user's mobile device' screen (See Frieder [0163] the warning concerning the health condition can be sent to the user or a health practitioner. See also [0189].).

Regarding claim 13, Frieder discloses the system of claim 10 as discussed above. Frieder further discloses a system, wherein:
the one or more processors further transmit the user's health wellness to a second user's system (See Frieder [0163] the warning concerning the health condition can be sent to the user or a health practitioner. See also [0189].).

Regarding claim 14, Frieder discloses the system of claim 13 as discussed above. Frieder further discloses a system, wherein:
the second user is a medical professional associated with the user (See Frieder [0163] the warning concerning the health condition can be sent to the user or a health practitioner. See also [0189].).

Regarding claim 18, Frieder discloses the system of claim 10 as discussed above. Frieder further discloses a system, wherein:
determining the mobile device of the user is stationary for a predetermined amount of time includes receiving location information periodically from the mobile device of the user (See Frieder [0102] periodic checking of the device location. See also [0089].) to determine if the mobile device of the user was located beyond a predetermined distance from an original location during the predetermined amount of time (See Frieder [0094] the system determines when the device is stationary by determining if the same location is detected for a sufficient duration of time.).

Regarding claim 23, Frieder discloses a system for clustering mobile device end users using a computer network, the system comprising:
one or more memory devices storing programing instructions (See Frieder [0053].); 
one or more processors configured to execute the program instructions (See Frieder [0053].) wherein said processor upon execution of the instructions is configured to: 
receive a location and speed from a mobile device of a user (See Frieder [0131] the system collects speed and location data for the user. See also [0053] the system is performed using a mobile device.); 
determine the mobile device of the user is moving below a predetermined speed (See Frieder [0131] the collected information includes duration of travel and movement. This is understood to also include duration of lack of travel and movement. See also [0094].); 
determine the mobile device of the user has remained within a predetermined distance from the location during a predetermined amount of time (See Frieder [0094] the system determines when the device is stationary by determining if the same location is detected for a sufficient duration of time.); 
identify a location attribute for the location of mobile device of the user (See Frieder [0092] location attribute is understood to include whether the location is already stored in the device and the rate of travel.); 
associate the location attribute with the user (See Frieder [0088] the method described in this paragraph and Fig. 4 associates the location data with the user of the mobile device that is providing the data.); 
aggregate a plurality of location attributes associated with the user (See Frieder [0021] the data is aggregated. See also [0125]-[0128].); and 
determine a profile for the user based on the aggregated location attributes for the user (See Frieder [0049] the system uses the learned patterns to analyze and detect behavior patterns that correlate to a potential health or medical concern. This is understood to amount to a “profile.” See also [0050].).

Regarding claim 24, Frieder discloses the system of claim 23 as discussed above. Frieder further discloses a system, wherein:
the one or more processors are further configured to determine a user's health wellness based on the aggregated location attributes for the user (See Frieder [0049] the system uses the learned patterns to analyze and detect behavior patterns that correlate to a potential health or medical concern. See also [0050].).

Regarding claim 26, Frieder discloses the system of claim 24 as discussed above. Frieder further discloses a system, wherein:
the profile is the heath profile for the user (See Frieder [0049] the system uses the learned patterns to analyze and detect behavior patterns that correlate to a potential health or medical concern. This is understood to amount to a “profile.” See also [0050].).

Regarding claim 27, Frieder discloses the system of claim 24 as discussed above. Frieder further discloses a system, wherein:
the one or more memory devices further store location of a fence, a plurality of notifications available for the fence, and a plurality of content attributes for each notification, the one or more processors are further configured detect the user has crossed into an area defined by the fence (See Frieder [0076]-[0080] the system uses geofences to determine location.).




	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 15-17, 19-22 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Frieder et. al (U.S. 2017/0027529), hereinafter “Frieder,” in view of Bowman et al. (U.S. 2008/0021288), hereinafter “Bowman.”
Regarding claim 7, Frieder discloses the method of claim 2 as discussed above. Frieder does not further disclose a method, wherein: 
the determined user's health wellness includes notification regarding a user's exposure to a contagious disease.
Bowman teaches:
the determined user's health wellness includes notification regarding a user's exposure to a contagious disease (See Bowman [0074] the system collects medical symptoms based on location information, including common symptoms of users in a geographic region including those related to a possible avian influenza outbreak.).
The system of Bowman is applicable to the disclosure of Frieder as they both share characteristics and capabilities, namely, they are directed to using location data as part of determining user health. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frieder to include contagious disease tracking as taught by Bowman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Frieder in order to assess the emergence, location, and prevalence of possible outbreaks of contagious disease (see Bowman [0074]).

Regarding claim 8, Frieder discloses the method of claim 1 as discussed above. Frieder further discloses a method, wherein:
one or more processors further determines if the user has authorized a second user access to the user's information and transmit the user's information to the second user's system if the one or more processors determined the user has authorized the second user access to the user's information (See Frieder [01126] the system can share collected information about one user with other members of the community, but the information derived for the community member is based strictly on the information that that particular community member chose to share. Therefore, the user can authorize others to have access to their information.).
Frieder does not disclose: 
the user’s information includes their medical history.
Bowman teaches:
the user’s information includes their medical history (See Bowman [0039] the collected information includes user medical histories.).
The system of Bowman is applicable to the disclosure of Frieder as they both share characteristics and capabilities, namely, they are directed to using location data as part of determining user health. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frieder to include contagious disease tracking as taught by Bowman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Frieder in order to assess the emergence, location, and prevalence of possible outbreaks of contagious disease (see Bowman [0074]).

Regarding claim 15, Frieder discloses the system of claim 11 as discussed above. Frieder does not further discloses a system, wherein:
the determined user's health wellness includes notification regarding a user's exposure to a contagious disease.
Bowman teaches:
the determined user's health wellness includes notification regarding a user's exposure to a contagious disease (See Bowman [0074] the system collects medical symptoms based on location information, including common symptoms of users in a geographic region including those related to a possible avian influenza outbreak.).
The system of Bowman is applicable to the disclosure of Frieder as they both share characteristics and capabilities, namely, they are directed to using location data as part of determining user health. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frieder to include contagious disease tracking as taught by Bowman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Frieder in order to assess the emergence, location, and prevalence of possible outbreaks of contagious disease (see Bowman [0074]).

Regarding claim 16, Frieder discloses the system of claim 10 as discussed above. Frieder further discloses a system, wherein:
the one or more processors are further configured to: determine if the user has authorized a second user access to a user's information; and transmit the user's information to the second user's system if the user has authorized the second user access to the user's information (See Frieder [01126] the system can share collected information about one user with other members of the community, but the information derived for the community member is based strictly on the information that that particular community member chose to share. Therefore, the user can authorize others to have access to their information.).
Frieder does not disclose: 
the user’s information includes their medical history.
Bowman teaches:
the user’s information includes their medical history (See Bowman [0039] the collected information includes user medical histories.).
The system of Bowman is applicable to the disclosure of Frieder as they both share characteristics and capabilities, namely, they are directed to using location data as part of determining user health. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frieder to include contagious disease tracking as taught by Bowman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Frieder in order to assess the emergence, location, and prevalence of possible outbreaks of contagious disease (see Bowman [0074]).

Regarding claim 17, Frieder in view of Bowman discloses the system of claim 16 as discussed above. Frieder further discloses a system, wherein:
the second user is at least one of a medical doctor, a healthcare provider associated with the user, an emergency medical technician or a paramedic (See Frieder [0163] the warning concerning the health condition can be sent to the user or a health practitioner. See also [0189].).

Regarding claim 19, Frieder discloses a system comprising:
one or more memory devices storing programing instructions (See Frieder [0053].); 
one or more processors configured to execute the program instructions (See Frieder [0053].), wherein said processor upon execution of the instructions is configured to: 
receive location and speed information from a mobile device of a user (See Frieder [0131] the system collects speed and location data for the user. See also [0053] the system is performed using a mobile device.); 
determine the mobile device of the user is stationary for a predetermined amount of time based upon the received location and speed information (See Frieder [0131] the collected information includes duration of travel and movement. This is understood to also include duration of lack of travel and movement. See also [0094].); 
identify a location attribute for the location of mobile device of the user based upon the received location and speed information (See Frieder [0092] location attribute is understood to include whether the location is already stored in the device and the rate of travel.); 
associate the location attribute with the user (See Frieder [0088] the method described in this paragraph and Fig. 4 associates the location data with the user of the mobile device that is providing the data.); 
aggregate a plurality of location attributes associated with the user (See Frieder [0021] the data is aggregated. See also [0125]-[0128].); 
cluster a group of users based on their aggregated location attributes (See Frieder [0122] the system can notify different members of the community if their collected location attributes correlate in any way. This is understood to be clustering. See also [0125].).
Frieder does not disclose: 
determine common health issues within the clustered group of users.
Bowman teaches:
determine common health issues within the clustered group of users (See Bowman [0074] the system collects medical symptoms based on location information, including common symptoms of users in a geographic region including those related to a possible avian influenza outbreak.).
The system of Bowman is applicable to the disclosure of Frieder as they both share characteristics and capabilities, namely, they are directed to using location data as part of determining user health. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frieder to include contagious disease tracking as taught by Bowman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Frieder in order to assess the emergence, location, and prevalence of possible outbreaks of contagious disease (see Bowman [0074]).

Regarding claim 20, Frieder in view of Bowman discloses the system of claim 19 as discussed above. Frieder does not further disclose a system, wherein:
the one or more processors further determine links between common health issues and the cluster group of users' location attributes.
Bowman teaches:
the one or more processors further determine links between common health issues and the cluster group of users' location attributes (See Bowman [0074] the system collects medical symptoms based on location information, including common symptoms of users in a geographic region including those related to a possible avian influenza outbreak.).
The system of Bowman is applicable to the disclosure of Frieder as they both share characteristics and capabilities, namely, they are directed to using location data as part of determining user health. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frieder to include contagious disease tracking as taught by Bowman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Frieder in order to assess the emergence, location, and prevalence of possible outbreaks of contagious disease (see Bowman [0074]).

Regarding claim 21, Frieder in view of Bowman discloses the system of claim 19 as discussed above. Frieder further discloses a system, wherein:
determining the mobile device of the user is stationary for a predetermined amount of time includes receiving location information periodically from the mobile device of the user (See Frieder [0102] periodic checking of the device location. See also [0089].) to determine if the mobile device of the user was located beyond a predetermined distance from the original location during the predetermined amount of time (See Frieder [0094] the system determines when the device is stationary by determining if the same location is detected for a sufficient duration of time.).

Regarding claim 22, Frieder in view of Bowman discloses the system of claim 19 as discussed above. Frieder does not further disclose a system, wherein:
the determined common health issues within the clustered group of users relates to exposure to a contagious disease/virus.
Bowman teaches:
the determined common health issues within the clustered group of users relates to exposure to a contagious disease/virus (See Bowman [0074] the system collects medical symptoms based on location information, including common symptoms of users in a geographic region including those related to a possible avian influenza outbreak.).
The system of Bowman is applicable to the disclosure of Frieder as they both share characteristics and capabilities, namely, they are directed to using location data as part of determining user health. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frieder to include contagious disease tracking as taught by Bowman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Frieder in order to assess the emergence, location, and prevalence of possible outbreaks of contagious disease (see Bowman [0074]).	

Claims 25 and 28-29 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Frieder et. al (U.S. 2017/0027529), hereinafter “Frieder,” in view of Bonner et al. (U.S. 2011/0106624), hereinafter “Bonner.”
Regarding claim 25, Frieder discloses the system of claim 24 as discussed above. Frieder does not further disclose a system, wherein:
the profile is the audience profile for the user.
Bonner teaches:
the profile is the audience profile for the user (See Bonner [0110] the system can use a shopper’s location data to create shopper profiles (i.e. an “audience profile”).).
The system of Bonner is applicable to the disclosure of Frieder as they both share characteristics and capabilities, namely, they are directed to tracking user location data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frieder to include customer profiles as taught by Bonner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Frieder in order to allow a retailer to analyze trends (See Bonner [0110]).

Regarding claim 28 Frieder discloses the system of claim 27 as discussed above. Frieder further discloses a system, wherein:
the one or more memory devices further store a plurality of audience profile attributes associated with the audience profile.
Bonner teaches:
the one or more memory devices further store a plurality of audience profile attributes associated with the audience profile (See Bonner [0110] the system can use a shopper’s location data to create shopper profiles (i.e. an “audience profile”). All attributes of the shopper that are stored in the shopper profile are considered to be “audience profile attributes.”).
The system of Bonner is applicable to the disclosure of Frieder as they both share characteristics and capabilities, namely, they are directed to tracking user location data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frieder to include customer profiles as taught by Bonner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Frieder in order to allow a retailer to analyze trends (See Bonner [0110]).

Regarding claim 29, Frieder in view of Bonner discloses the system of claim 28 as discussed above. Frieder further discloses a system, wherein:
the one or more memory devices further store a plurality of health profile attributes associated with the health profile (See Frieder [0049] the system uses the learned patterns to analyze and detect behavior patterns that correlate to a potential health or medical concern. This is understood to amount to a “profile.” See also [0050].).
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boss et al. (U.S. 2018/0052970) discloses a system for using location data to track the spread of infectious disease.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619